DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 28 OCT 2021.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (Claim 1 requires that the plurality of first modification values contain at least three values to be used under three different circumstances; Claim 6 as amended appears to require that all first modification values moderate variation occurring under the third condition of Claim 1, namely cleaning and pre-coat being performed just before substrate processing.  There is no evidence in the specification that the same value would be used for more than one circumstance; see e.g. Page 9 Lines 29-35 which state the reason for preparing different values is that the degree and term of increase of film thickness are expected to be different between the listed circumstances.  This raises a question of whether the combination of proposed amendments introduces new matter to the claims, which would require further consideration).
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant’s arguments are predicated on the amendment being entered.  As the amendment is not being entered after final for the reasons stated above, the arguments have been considered but are presently moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
/MICHAEL G MILLER/             Examiner, Art Unit 1712  

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712